Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210054052A1, Published 02/25/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 6 comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the article “a” in line 3 of the claim should be “the” to clarify that it is referencing the herpes simplex virus recited in the preamble (e.g. “a herpes simplex virus” should read “the herpes simplex virus”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and dependent claim 4 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if the recited element within parentheses (See e.g. "(HveA)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  It is not clear if the “HveA” is meant as an example of HVEM, is another word for HVEM, or is the extracellular domain of HVEM.  For the purpose of examination, the item within the parentheses will not be analyzed, but the claim must be amended for further clarification. 
	For at least these reasons, claim 3 is rejected on the grounds of being indefinite.  Claim 4 is also rejected as it depends upon claim 3, but fails to clarify the metes and bounds of claim 3.

Claim 5 and dependent claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “specifically” in claim 5 is a relative term which renders the claim indefinite. The term “specifically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In terms of protein-protein binding, “specifically” is measurable or quantifiable through the use of a dissociation constant (Kd) or similar means of comparison.  However, neither the claim nor the specification provides a definition as to what is, and what is not, “specific” binding, so the metes and bounds of the claim are unclear.  For the purpose of prior art, this limitation will not be examined, but the claim must be amended for further clarification.
For at least these reasons, claim 5 is rejected on the grounds of being indefinite.  Claim 6 is also rejected as it depends upon claim 5, but fails to clarify the metes and bounds of claim 5.

Claim 7 and dependent claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “specifically” in claim 7 is a relative term which renders the claim indefinite. The term “specifically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In terms of protein-protein binding, “specifically” is measurable or quantifiable through the use of a dissociation constant (Kd) or similar means of comparison.  However, neither the claim nor the specification provides a definition as to what is, and what is not, “specific” binding, so the metes and bounds of the claim are unclear.  For the purpose of prior art, this limitation will not be examined, but the claim must be amended for further clarification.
For at least these reasons, claim 7 is rejected on the grounds of being indefinite.  Claim 8 is also rejected as it depends upon claim 7, but fails to clarify the metes and bounds of claim 7.

.
The term “specifically” in claim 9 is a relative term which renders the claim indefinite. The term “specifically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In terms of protein-protein binding, “specifically” is measurable or quantifiable through the use of a dissociation constant (Kd) or similar means of comparison.  However, neither the claim nor the specification provides a definition as to what is, and what is not, “specific” binding, so the metes and bounds of the claim are unclear.  For the purpose of prior art, this limitation will not be examined, but the claim must be amended for further clarification.
For at least these reasons, claim 9 is rejected on the grounds of being indefinite.  Claim 10 is also rejected as it depends upon claim 9, but fails to clarify the metes and bounds of claim 9.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is rejected for claiming the limitation of amino acid position(s) within a protein sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier) or by referencing a start position for said sequence (i.e. “…wherein said amino acid is at position X from the starting methionine of the protein…”).  The latter suggestion will be utilized to interpret the claim, but the claim must be amended for further clarification.
	For at least these reasons, claim 11 is rejected on the grounds of being indefinite.
	


Regarding claim 15, the multiple recitations of the word "which" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the further limiting elements will not be examined, but amendments must be made to the claim for further clarification.
For at least these reasons, claim 15 is rejected on the grounds of being indefinite.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the multiple recitations of the word "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the further limiting elements will not be examined, but amendments must be made to the claim for further clarification.
For at least these reasons, claim 16 is rejected on the grounds of being indefinite.

Claim 15 and dependent claims 16 and 18 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 provides for “an expression cassette”, but it is unclear if this expression cassette is the same as that listed in instant claim 1 or if it is an additional, distinct expression cassette from the expression cassette which expresses the fusion protein of claim 1.  Instant claim 18 appears to clarify that 
For at least these reasons, claim 15 is rejected on the grounds of being indefinite.  Claims 16 and 18 are also rejected as they depend upon claim 15, but fail to clarify the metes and bounds of claim 15.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 provides for the “recombinant herpes simplex virus of claim 1, wherein the fused protein is configured in an order of NH2 / cancer-cell-targeting domain / extracellular domain of HVEM / COOH or in a reverse order thereof.”  It is unclear if the fused protein should be engineered to somehow have the “COOH” and “NH2” reversed as well, or if only the cancer-cell-targeting domain and extracellular domain of HVEM are meant to be reversed.  Claim 20 is rejected for similar reasons.  For the purposes of prior art, the claims will be interpreted as reading upon the following:
“19. The recombinant herpes simplex virus of claim 1, wherein the fused protein is configured in an order from N- to C-terminus of cancer-cell-targeting domain / extracellular domain of HVEM or extracellular domain of HVEM/ cancer-cell-targeting domain.”
“20. The recombinant herpes simplex virus of claim 1, wherein the fused protein is configured in an order from N- to C-terminus of cancer-cell-targeting domain/linker peptide/extracellular domain of HVEM or extracellular domain of HVEM/linker peptide/cancer-cell-targeting domain.”
For at least these reasons, claims 19 and 20 are rejected on the grounds of being indefinite. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Further limitations on the recombinant herpes simplex virus of claim 1 are wherein the extracellular domain of HVEM is HveA82, comprising an amino acid sequence of SEQ ID NO: 7 or 8, HveA87, comprising an amino acid sequence of SEQ ID NO: 9 or 10, HveA102, comprising an amino acid sequence of SEQ ID NO: 11 or 12, or HveA107, comprising an amino acid sequence of SEQ ID NO: 13 or 14 (claim 2); wherein the fused protein is configured such that the cancer-cell-targeting domain and the extracellular domain of HVEM are linked via a linker peptide comprising 1 to 30 amino acids (claim 3), wherein the linker peptide comprises at least one amino acid selected from among Ser, Gly, Ala and Thr (claim 4); wherein the cancer-cell-targeting domain is a domain that recognizes and binds to a target molecule of a cancer cell that is a target cell, and the target molecule is an antigen or a receptor on a surface of the cancer cell, which is expressed only in the cancer cell or is overexpressed in the cancer cell compared to a normal cell (claim 5), wherein the antigen or the receptor is EGFRvIII, EGFR, a metastin receptor, a receptor tyrosine kinase, HER2 (human epidermal growth factor receptor 2), a tyrosine kinase-18-receptor (c-Kit), HGF receptor c-Met, CXCR4, CCR7, an endothelin-A receptor, PPAR-b (peroxisome proliferator activated receptor 5), PDGFR-a (platelet-derived growth factor receptor a), CD133, CEA (carcinoembryonic antigen), EpCAM (epithelial cell adhesion molecule), GD2 (disialoganglioside), GPC3 (Glypican 3), PSMA (prostate-specific membrane antigen), TAG-72 (tumor-associated glycoprotein 72), GD3 (disialoganglioside), HLA-DR (human leukocyte antigen-DR), MUC1 (Mucin 1), NY-ESO-1 (New York esophageal squamous cell carcinoma 1), LMP1 (latent membrane protein 1), TRAILR2 (tumor-necrosis factor-related lysis-inducing ligand receptor), VEGFR2 (vascular endothelial growth factor receptor 2), HGFR (hepatocyte growth factor receptor), CD44 or CD166 (claim 6); wherein the cancer-cell-targeting domain is a domain that recognizes and binds to HER2, which is a target molecule of a cancer cell that is a target cell, and the domain is an scFv in which VH of SEQ ID NO: 1 and VL of SEQ ID NO: 2 are linked in an order of VH, a linker peptide and VL via the linker peptide (claim 7), wherein the linker peptide comprises an amino acid sequence of SEQ ID NO: 5 (claim 8); 
(i) cytokine, (ii) chemokine, (iii) an antagonist to an immune checkpoint, (iv) a co- stimulatory factor, (v) an antagonist to TGFP, (vi) heparanase, (vii) an antagonist to VEGFR-2, and (viii) a prodrug-activating enzyme;
is further inserted into the genome of the herpes simplex virus without inhibiting proliferation of the herpes simplex virus (claim 15); wherein the cytokine is at least one selected from among interleukins, interferons, or tumor necrosis factors, the chemokine is at least one selected from among CCL2, RANTES, CCL7, CCL9, CCL10, CCL12, CCL15, CCL19, CCL21, CCL20 and XCL-1, the immune checkpoint is at least one selected from among PD-i (programmed cell death 1), PD-L1 (programmed cell death ligand 1), PD-L2 (programmed cell death ligand 2), CD27 (cluster of differentiation 27), CD28 (cluster of differentiation 28), CD70 (cluster of differentiation 70), CD80 (cluster of differentiation 80), CD86 (cluster of differentiation 86), CD137 (cluster of differentiation 137), CD276 (cluster of differentiation 276), KIRs (killer-cell immunoglobulin-like receptors), LAG3 (lymphocyte activation gene 3), GITR (glucocorticoid- induced TNFR-related protein), GITRL (glucocorticoid-induced TNFR-related protein ligand) and CTLA-4 (cytolytic T lymphocyte associated antigen-4), the co-stimulatory factor is at least one 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et. al. (US20100233758A1, Pub. 09/16/2010; CITED ART OF RECORD; hereafter “Kwon”.)
The Prior Art
Kwon teaches an isolated protein, such as HveA87 or HveA107 (reference claim 1), wherein said protein is fused to a protein that binds to a cell surface marker (reference claim 2) such as a ligand, a receptor, or antibody (reference claim 3) that binds to or recognized CEA or a fragment thereof, EGFR or a fragment thereof, CD20 or a fragment thereof, or EPO or a fragment thereof (reference claim 5; instant claims 5-6).  Said fusion protein may be within an expression vector (reference claim 10), such as a viral vector, including HSV vectors (¶[0007]).
In regards to instant claim 1, the recitation that the “expression cassette… is inserted into a genome of the herpes simplex virus without inhibiting proliferation of the herpes simplex virus” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of wherein the “expression cassette… is inserted into a genome of the herpes simplex virus without inhibiting proliferation of the herpes simplex virus” would be an inherent characteristic of the viral expression vectors taught by Kwon since the fusion protein and HSV vector meets all the structural limitations of the claimed recombinant HSV, and Kwon anticipates the limitations of instant claim 1.
instant claim 2.)
SEQ ID NO:
SEQ ID NO:
Kwon
%
Identity
3
4
100
4
4
100
7
12
100
8
12
100
9
14
100
10
14
100
11
2
100
12
2
100


Kwon teaches SEQ ID NO: 3, which encodes a fusion protein in which N-terminal 2 cysteine-rich domains (CRDs) of HveA/HVEM is linked to anti-CEA scFv using a linker consisting of GGGGS sequence (SEQ ID NO:19)(¶[0036]; note that SEQ ID NO:19 is a repeated glycine/serine flexible linker and found within SEQ ID NO:5 of the instant claims; ¶[0034]; instant claims 3-4). Kwon teaches a specific scFv antibody with 100% identity to the sequences of SEQ ID NOs: 3, 4, and 6 of the instant claims (instant claims 9-10).  Kwon teaches the HSV may be HSV-1 and/or HSV-2, and may be derived from HSV-1 KOS strain (¶[0031]; instant claims 13-14).
Kwon teaches the isolated protein may be derived from N-terminal of herpes virus entry mediator A (HveA/HVEM) of HSV-1. Each of the sHveA82, sHveA87, and sHveA107 proteins (sHveA) is a fragment respectively consisting of 82, 87, and 107 amino acids and derived from the N-terminal. The isolated proteins, including a functional analogue of the isolated protein, may have greater cell infectivity of HSV into an HSV-resistant cell line, for example CHO-K1 cell and greater specificity than sHveA102. The sHveA102 is a fragment consisting of 102 amino acids derived from N-terminal of HveA/HVEM and consisting of an amino acid sequence of SEQ ID NO: 2. The sHveA102 may be encoded by a nucleic acid including a base sequence of SEQ ID NO: 1 (¶[0029]).  Kwon teaches the N-terminal or the C-terminal of the fusion partner protein may be fused to an N-terminal or C-terminal of the isolated protein (¶[0032]; instant claim 19) and the fusion protein may have a linker in between the targeting domain and HVEM protein (¶[0036]; instant claim 20).  
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 7-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 1-6, 9-10, 13-14, and 19-20 above, and further in view of Baek et. al. (Baek H, et. al. Mol Ther. 2011 Mar;19(3):507-14. Epub 2010 Oct 5.; CITED ART OF RECORD; hereafter “Baek”), 
Menotti et. al. (Menotti L, et. al. Proc Natl Acad Sci U S A. 2009 Jun 2;106(22):9039-44. Epub 2009 May 20.; hereafter “Menotti”);
Fan et. al. (Fan Q, et. al. Sci Rep. 2017 Mar 3;7:43712.; hereafter “Fan”); and
Glorioso et. al. (US20130096186A1, Pub. 04/18/2013; hereafter “Glorioso”);
The Prior Art
As noted by Kwon, a bispecific fused protein (CEAscFv-HveA) of scFv (single-chain variable fragment) for CEA (carcinoembryonic antigen) and an extracellular domain of HVEM, which is one of the HSV cell surface receptors, is manufactured, and when a cell line expressing CEA is treated with the bispecific fused protein and HSV, the fused protein acts as an adapter to induce HSV to target and infect the corresponding cell line.  As known in the art, as evidenced by the teachings detailed infra, mutations in gD can alter the HSV to only use nectin-1 or HVEM for cellular entry, thus allowing the virus to be further honed to specific cell types.  Namely, R222N and F223I alter the function of gD so that the recombinant HSV can only enter the cells through the HVEM receptor, and not nectin-1 (entire document; see abstract; p. 12415, “Plasmids”.)  While Kwon anticipates the generation of HSV that may express these adapters, Kwon does not specifically detail all the types of other tumor markers which may be used as receptors for redirected HSV.
Baek teaches the development of a soluble bridging molecule (adapter) to redirect herpes simplex virus type 1 (HSV-1) infection to cells that express the tumor marker carcinoembryonic antigen (CEA).  Normal HSV-1 infection requires the binding of viral envelope glycoprotein D (gD) to one of several specific entry receptors, predominantly nectin-1/HveC, a widely expressed intercellular adhesion molecule, and herpes virus entry mediator (HVEM)/HveA, expressed mainly on cells of the immune system.  Redirection of natural HSV infection requires the elimination of the natural receptor-binding activities and insertion of a ligand for alternate receptor binding.  Baek teaches the generation of 
Baek teaches the fusion protein adapter is generated from a scFv anti-CEA antibody fragment fused to HveA (Figure 1; instant claims 5-6) that comprises a Gly(4)-Ser linker (p. 508; left col., ¶2; instant claims 3-4.)  Baek teaches the use of the adapter along with a nectin-1 detargeted HSV-1 that comprises R22N/F223I mutations in gD (p. 509, left col.; instant claim 11) in order to aid the virus to redirect to CEA-expressing tumors.  Baek suggests altering the detargeted HSV by inserting the open reading frame directly into a surface glycoprotein, such as gB, gC, gD, or gH, in light of the success of a similar construct in adenoviruses (p. 511, rt. col., ¶1; instant claim 12).  Baek teaches these recombinant HSV may be further engineered to express immunostimulatory and diffusible cytotoxic factors that can be used in combination with drugs for enhanced bystander effects (p. 512, left col., ¶1; instant claim 15).  
Fan teaches recombinant HSV-1 containing a ch14.18 scFv (which targets neuroblastoma cells that express GD2) fused to different portions of HSV glycoprotein D (gD) (entire document; see abstract; instant claim 6).  Fan teaches the HSV has been retargeted to multiple tumor sites by redirecting to such tumor markers as HER-2 and EGFR (pp. 1-2, ¶ bridging pages.)  Fan generated HSV mutants which directly expressed the retargeting adapters from different regions within the gD protein (entire document; see abstract; p. 2, ¶2.)  Fan also taught the testing of various linker types of various lengths (p. 2, ¶3).  
Menotti teaches the generation of a redirected HSV engineered to express the scFv from the anti-HER-2 antibody trastuzumab (also known as Herceptin; entire document; see p. 9040, left col., ¶1.)  SEQ ID NOs: 1-2 of the instant claims, as evidenced by the ABSS sequence searches, are for the heavy and light chains of Herceptin, and align with 100% identity to the well-known sequences of Herceptin (instant claims 7-8).  The engineered HSV of Menotti used Herceptin as its receptor instead of nectin-1 or HVEM.
Glorioso teaches modified HSV vectors that exhibit altered entry into cells, wherein certain HSV lack functional gD (entire document; see abstract.)  Glorioso teaches that a ligand may be inserted into an HSV envelope protein (reference claims 9-10) and may include scFv that target EGFR, CEA, or annexin-2 instant claims 15-16).
Given the highly related teachings of Kwon, Baek, Fan, Menotti, and Glorioso, it is readily apparent that the art was highly appraised to the technology of engineering HSV in order to redirect said oncolytic virus to tumorigenic or malignant cells.  The HSV could be redirected not only through specific mutations to gD to alter the binding to natural cell receptors, but adapters that target the virus to specific cell types.  Those adapters could be engineered to be expressed by the virus itself, as suggested by Kwon and Baek and taught by Fan.  Those adapters could express a variety of scFV, as taught by Kwon, Baek, Fan, Menotti, and Glorioso, and could redirect the HSV to very different and very specific cell types.  The vectors could be utilized to deliver further therapeutics, as taught by Glorioso, and could employ a variety of scFv effectively expressed from different places within the HSV genome, as taught by Fan and Glorioso.  Therefore, arriving at the limitations of instant claims 7-8, 11-12, and 15-16 would be obvious to a person of skill in the art in light of the related teachings of Kwon, Baek, Fan, Menotti, and Glorioso.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Kwon in order to generate recombinant HSV redirected to target cancerous cells through the expression of a fusion protein adapter, thereby allowing oncolytic HSV to be directed to and specifically replicate in and destroy malignant cells.  One would have been motivated to do so, given the suggestion by Baek, Fan, Menotti, and Glorioso that HSV could be redirected from the natural receptors and specifically target cells that only expressed the receptors of interest.  There would have been a reasonable expectation of success, given the knowledge that the HSV could be engineered to express the adapter directly, as taught by Fan, and also given the knowledge that the HSV selectively and successfully replicated in these redirected cells, as taught by Kwon, Baek, Fan, Menotti, and Glorioso.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Baek, Fan, Menotti, and Glorioso as applied to claims 1-16 and 19-20 above, and further in view of Campadelli et. al. (US20180002723A1, Pub. 01/04/2018, Priority 02/11/2015; hereafter “Campadelli”.)
The Prior Art
The teachings of Kwon, Baek, Fan, Menotti, and Glorioso have been set forth supra.  While these teachings discuss multiple places where the adapter fusion protein may be inserted into the HSV genome, none specifically appear to mention the use of intergenic regions, especially those such as the intergenic regions between US1 and US2 or between US3 and US4, for example.  
Campadelli teaches engineering an HSV to retarget the virus to infect diseased cells (entire document; see abstract.)  Campadelli teaches heterologous material may be inserted into the genome at certain points within the surface glycoproteins, such as glycoprotein H (gH)(abstract), or that heterologous material may be inserted into intergenic sequence, such as between UL37 and UL38, between UL3 and UL4, or between US1 and US2 (¶[0022][0078][0102]; instant claims 17-18.)
Given the related teachings of Kwon, Baek, Fan, Menotti, Glorioso, and Campadelli, it would be obvious to a skilled artisan that an HSV genome could be engineered at one or more sites to express heterologous material.  Said material could be expressed from a surface glycoprotein as taught by Fan and Campadelli, or from an intergenic region, as taught by Campadelli, thus rendering the limitations of instant claims 17 and 18 obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Kwon, Baek, Fan, Menotti, and Glorioso in order to generate recombinant HSV which comprised heterologous material in an intergenic region, thereby allowing oncolytic HSV to be directed to and specifically replicate in and destroy malignant cells while still retaining replicative ability.  One would have been motivated to do so, given the suggestion by Baek, Fan, Menotti, and Glorioso that HSV could be redirected from the natural receptors and specifically target cells that only expressed the receptors of interest.  There would have been a reasonable expectation of success, given the knowledge that the HSV could be engineered to express the adapter from a glycoprotein open reading frame, as taught by Fan and Campadelli, or that heterologous material could be expressed from an intergenic region, as taught by prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-6, 9-10, 13-14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 8,318,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a HVEM-cancer antigen binding partner fusion protein that comprise identical SEQ ID NOs: (the ‘662 claims are the patented claims from Kwon supra).  While the ‘662 claims are drawn to compositions which comprise the fusion protein and an HSV, nowhere in the construction of the ‘662 claims does it require that the expression vector is not the HSV genome, and the breadth of the ‘662 claims is drawn to an HSV genome that is capable of encoding the fusion protein as instantly claimed.  The protein comprises the same CEA binding partner with identical sequences.  It remains the opinion that the instant claims are an obvious variation of the ‘662 claims.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648